Citation Nr: 0420901	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the VA 
Regional Office (RO) in San Diego, California, which denied 
the PTSD and GERD claims.  In the October 2002 Notice of 
Disagreement, it was pointed out that the veteran was 
residing in Washington State and requested that jurisdiction 
of his case be transferred from the RO in San Diego to the 
Seattle, Washington, RO.  

In a Supplemental Statement of the Case issued in February 
2004, the RO adjudicated the PTSD claim on the merits, 
denying service connection. 

The veteran is not currently represented, and the record 
contains a revocation of prior powers of attorney signed by 
the veteran in April 2002 and by his former representative in 
May 2002.  

The claims of entitlement to service connection for GERD and 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU) are addressed in the Remand portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  In July 1994, the RO denied entitlement to service 
connection for PTSD.

2.  Evidence submitted since the July 1994 RO decision 
denying entitlement to service connection for PTSD is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




3.  The record does not contain a diagnosis of PTSD made in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), as required under 38 C.F.R. §§ 3.304(f), 
4.125(a).

4.  There is no verified stressor which supports a diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision denying entitlement to service 
connection for PTSD was final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Evidence submitted since the RO's July 1994 decision is 
new and material; thus, the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (applicable to claims filed prior to August 
29, 2001).

3.  The criteria for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 4.125(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  That 
statute redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA satisfied this duty by means of 
June 2000 and August 2001 and November 2001 development 
letters which informed the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; information and evidence that VA would seek to obtain 
on his behalf; and information or evidence that he was 
expected to provide.  Specifically, the November 2001 
development letter asked the veteran to present additional 
information regarding his reported stressors.  However, he 
did not subsequently respond or provide any additional 
information in that regard.  

Since the RO sent its August 2001 VCAA development letter, VA 
medical records current through November 2003 have been 
obtained, as well as records from the Vet Center.  Medical 
records from the Social Security Administration were also 
sought, but correspondence from SSA dated in July 2003 
revealed that the veteran was not entitled to SSA or SSI 
benefits, and there were no medical records for the veteran 
on file.  The veteran has not identified any other pertinent, 
outstanding evidence.  Accordingly, under the facts of this 
case, the record has been fully developed, and "[I]t is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004) (quoting the 
Court of Appeals for Veterans Claims).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, VA obtained, via QTC Medical Services, 
a special psychiatric examination in December 2003, and the 
report from that examination is of record.

II.  Factual Background

The service medical records are entirely negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  The September 1970 separation examination report 
shows that psychiatric evaluation was normal.  Service 
personnel records reflect that the veteran served on-board 
the USS Coral Sea (Light Photographic Squadron) and that he 
was awarded a Vietnam service medal and one bronze star for 
service.  The record does not contain any verification of an 
actual period of service in the Republic of Vietnam.

The veteran filed his original compensation claim for PTSD 
and depression in October 1993.  

VA clinical and hospitalization records dated in 1992 and 
1993 reflect that the veteran was treated for diagnoses 
including: major depressive episode; amphetamine dependence; 
antisocial personality disorder; and a history of narcolepsy.  
An April 1993 hospital summary indicates that the veteran 
reported no nightmares, flashbacks, or other symptoms 
consistent with PTSD.   

In a July 1994 rating action, the RO denied service 
connection for depression, PTSD, amphetamine dependence, and 
narcolepsy. 

The veteran filed to reopen his PTSD claim in March 2000, 
claiming symptoms of depression, nightmares, intrusive 
thoughts, and isolation due to combat service and witnessing 
casualties while in Vietnam.

Vet Center records dated from 1987 to 2000 show that the 
veteran received treatment and counseling for psychiatric 
symptoms.  

Private medical records dated in 2000 reflect that the 
veteran presented with symptoms of PTSD including avoidance, 
nightmares, isolation, and anger.  The veteran reported 
witnessing accidents aboard an aircraft carrier and revealed 
that the content of his nightmares was unrelated to his 
Vietnam experience, but was of others' combat experiences.  

VA medical records dated from 1997 to 2000 reflect that the 
veteran was receiving on-going treatment for methamphetamine 
dependence, narcolepsy, and attention deficit disorder.  A 
March 1998 shows that the veteran reported that he was sent 
to Vietnam, but faced no active combat there.  The veteran 
believed he had suffered with narcolepsy and depression since 
early childhood.  A January 2001 record details the veteran's 
reported in-service stressors.  The veteran recalled that on 
the flight deck of the Coral Sea an F-4 Phantom was launched 
on fire, the launch could not be stopped, and one pilot 
ejected and was rescued, but the other ejected and was 
killed.  The veteran also reported that he watched a fellow 
serviceman kill himself by driving off a flight deck in a tow 
vehicle.  It was noted that the veteran had chronic PTSD and 
was benefiting from recounting his military trauma.  In 
November 2001, the RO requested that the veteran provide more 
specific details relating to his reported stressors, to 
permit attempts at obtaining verification from the service 
department.  However, no reply was received from him.  

A VA medical record dated in December 2001 included a medical 
history stating that the veteran's PTSD began shortly after 
he returned from Vietnam.  The assessments included a history 
of recurrent major depression and a history of chronic PTSD.  
In a January 2002 record, PTSD, by history, was diagnosed 
again.  The veteran reported that he served on an aircraft 
carrier in Vietnam and witnessed several deaths due to 
accidents on the carrier.  He stated that PTSD had been 
diagnosed and that his past symptoms included nightmares, 
intrusive memories, and hypervigilence, but that these were 
now almost in complete remission.  

In May 2002, the RO determined that new and material evidence 
had not been submitted with which to reopen the claim of 
entitlement to service connection for PTSD.

A June 2002 VA medical record indicates that the veteran had 
started psychotherapy and group therapy for his PTSD, and was 
having moderate symptoms without nightmares.  A diagnosis of 
PTSD, moderately severe, was made.  An April 2003 record also 
shows a diagnosis of PTSD.  

Various records mention that the veteran was in receipt of 
benefits from the Social Security Administration (SSA) or in 
the alternative, Supplemental Security Income (SSI).  A 
request for information yielded a response from SSA in July 
2003 indicating that the veteran was not entitled to either 
SSA or SSI benefits, and that there were no medical records 
on file for him.  

A psychiatric examination for VA purposes was conducted by 
QTC in December 2003, and the veteran's claims folder was 
reviewed in conjunction with the examination.  The veteran 
gave a history of long-standing substance abuse.  He reported 
that he was initially hospitalized by VA for depression and 
drug abuse in 1993.  Regarding his Navy service, the veteran 
explained that the overall responsibility of taking care of 
an aircraft and being on it was stressful.  He denied having 
any specific knowledge of any stressful events and denied 
symptoms of flashbacks, panic attacks, or anxiety.  A 
diagnosis of mood disorder, secondary to drug abuse, 
currently in remission, was made.  A long history of 
polysubstance abuse, in remission, was also made.  The 
examiner observed that the veteran had no symptoms of PTSD, 
and on examination the examiner was unable to elicit any 
specific recollections, flashback, panic, anxiety, or 
avoidance.  It was noted that the veteran's history was 
replete with long episodes of substance abuse, living among 
strangers in the street, communes, and functioning on a 
marginal level secondary to amphetamine use.  

III.  Pertinent Law and Regulations

A.  New and Material Evidence

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2003).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that, effective August 29, 2001, 38 C.F.R. § 
3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's request to reopen the claim of 
service connection for PTSD was filed in March 2000, only the 
former provisions of 38 C.F.R. § 3.156(a) are applicable to 
the instant claim, as detailed herein.  

As shown by the May 2003 Statement of the Case, the RO 
applied the amended provisions of 3.156(a) to the claim.  
However, based upon the favorable decision discussed below 
regarding the submission of new and material evidence, such 
error is considered harmless, as it is prejudicial to the 
appellant for the Board to proceed to issue a favorable 
decision regarding the matter of new and material evidence at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992))..

B.  Service Connection - PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Prior to March 7, 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  In essence, the amendment to 38 C.F.R. § 
3.304(f), in pertinent part, changed the requirement of 
"medical evidence establishing a clear diagnosis of the 
condition" to "medical evidence diagnosing the condition in 
accordance with [38 C.F.R. § 4.125(a)]."  See Harth v. West, 
14 Vet. App. 1, 5 (2000).  The regulatory change was made 
effective March 7, 1997.  See 64 Fed. Reg. 32,807 (June 18, 
1999).  However, inasmuch as the veteran did not file to 
reopen his claim until March 2000, it has only been pending 
since that time, and therefore since the change in regulation 
became effective before the veteran's claim, only the amended 
version of this regulation is for consideration in the 
present case.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor(s).  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau, 9 Vet. App. at 396.

IV.  Analysis

A.  New and material evidence to reopen claim for PTSD

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. § 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In any 
event, based upon the favorable decision discussed below, any 
failure in VA's duty to notify and assist the veteran 
regarding his assertion of new and material evidence would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for PTSD.  His PTSD claim 
has previously been denied by the RO, which determined that 
the evidence contained no diagnosis of PTSD and no verifiable 
stressor.

In a July 1994 decision, the RO denied service connection for 
PTSD, and the veteran did not perfect an appeal.  The July 
1994 rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the July 1994 decision in order to 
ascertain whether new and material evidence has been 
presented.

Since the July 1994 rating action, evidence has been 
presented which includes VA medical records dated from 1997 
to 2003.  The VA records are new, in that they were not 
previously of record.  Moreover, in particular, a June 2002 
VA psychiatric record is material to the claim.  That record 
reflects that a diagnosis of moderately severe PTSD was made.  
Inasmuch as this evidence suggests the presence of PTSD 
symptoms and that further evaluation may indicate that a 
diagnosis of PTSD made in accordance with DSM-IV is 
warranted, this evidence is so significant that it must be 
considered in order to fairly decide the claim.  Accordingly, 
the Board concludes that the evidence submitted subsequent to 
the July 1994 rating decision is new and material, and the 
claim must be reopened and evaluated on the merits.

B.  Service Connection for PTSD

In order to support a service connection claim for PTSD, the 
applicable law requires a diagnosis of PTSD made in 
accordance with 38 C.F.R. § 4.125(a).  




In this case, there is not of record a diagnosis of PTSD made 
in accordance with 38 C.F.R. § 4.125(a).  A thorough 
examination was conducted by a QTC examiner in December 2003, 
at which time the examiner specifically determined that the 
veteran had no symptoms of PTSD.  The examiner certified that 
he had reviewed the claims folder, thereby reflecting 
consideration of evidence, including the veteran's claimed 
stressors and the earlier medical records.  The examiner 
carefully pointed out exactly why the veteran failed to meet 
the critical elements which would support a diagnosis of 
PTSD.  The examiner emphasized that a PTSD diagnosis was not 
warranted, and arrived at a different diagnosis entirely, 
specified as mood disorder.  

The assessments and "diagnoses" of PTSD which were made as 
shown by January 2001, June 2002, and April 2003 VA medical 
records appear to have been based upon history provided by 
the veteran himself.  The diagnoses of "PTSD" made at those 
times lacked any discussion of the clinical symptoms or in-
service stressors supporting that diagnosis of PTSD, and were 
not made in accordance with 38 C.F.R. § 4.125(a).  Other 
records reference a diagnosis of PTSD, by history, but this 
does not even constitute a current diagnosis of PTSD.  The 
Board is unable to locate any clinical record or competent 
evidence in which a diagnosis of PTSD was made under DSM-IV, 
as required under 38 C.F.R. §§ 3.304(f), 4.125(a).  

Evaluating the evidence, the December 2003 QTC examination 
report is the most probative evidence on file, because it 
includes a complete medical, social, and military history and 
the conclusions made were based upon a review of the entire 
record, including the prior evaluations, clinical records, 
and diagnoses.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The Board 
may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  




As there is no competent evidence showing a diagnosis of PTSD 
which has been made under DSM-IV in accordance with 38 C.F.R. 
§§ 3.304(f), 4.125(a), and since the most probative evidence 
rules out such a diagnosis, the claim fails on that basis 
alone.  

Absent a diagnosis of PTSD made under DSM-IV, in accordance 
with 38 C.F.R. §§ 3.304(f), 4.125(a), it is not necessary to 
determine whether any claimed in-service stressors are 
verified.  However, the Board points out that stressors 
reported by veteran have not been verified, nor have any of 
those stressors been specifically identified as supporting a 
diagnosis of PTSD.  In the absence of proof that he was in 
combat, his lay statements alone cannot be sufficient proof 
of a stressor.  38 U.S.C.A. § 1154(b).  For VA purposes, a 
verified in-service stressor is needed in this claim.  The 
stressors which have been described by the veteran consist of 
vague descriptions of accidents and incidents which occurred 
on the aircraft carrier to which he was assigned.  VA 
attempted to assist the veteran in verifying the stressors, 
by requesting additional information such as the persons 
involved or dates of the events reported by the veteran.  
However, the veteran did not respond to the RO's request for 
information.  See Letter from the RO to the veteran, dated 
November 26, 2001.  In the absence of any verified stressor, 
the veteran fails to satisfy a critical element of a claim 
for PTSD and his claim for service connection also fails on 
this basis.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 
137.

Thus, the evidence of record does not contain a diagnosis of 
PTSD made in accordance with the required criteria, nor is 
there a verified stressor which supports a diagnosis of PTSD.  
The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Entitlement to service connection for PTSD must be denied.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Considering the reopened claim on the merits, entitlement to 
service connection for PTSD is denied.

REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters in this 
case, affecting the remaining claims.

As discussed above, the Veterans Claims Assistance Act of 
2000 substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under the new law and 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).


As to the claim of entitlement to service connection for 
GERD, the RO has not provided the veteran with notice as 
required by the VCAA, with the exception of a reference to 
the regulatory provisions of 38 C.F.R. § 3.159 in the 
February 2004 Supplemental Statement of the Case (SOC).  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, and this must be remedied.  

Regarding the TDIU issue, the RO denied the claim in June 
2003.  A Notice of Disagreement (NOD) was promptly filed in 
June 2003.  The veteran's representative requested a 
Statement of the Case in correspondence dated in June 2003.  
However, no SOC has been issued by the RO to this point.

In Manlicon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim to the RO to direct that an 
SOC be issued.  The failure to issue an SOC in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) ("absent an NOD, an SOC and a Form 1-9 [substantive 
appeal], the BVA was not required - 
indeed, it had no authority - to proceed to a decision") 
(citation omitted).

Accordingly, while the Board regrets the delay, in order to 
afford the veteran due process the case must be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC for the following action:

1.  Provide the veteran appropriate VCAA 
notice under the VCAA for his service 
connection for GERD claim.  Such notice 
should (1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; (3) inform 
him about the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the GERD 
claim.  Subsequently, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate time period in 
which to respond.

3.  Provide the veteran a Statement of 
the Case addressing the TDIU claim.  
Notify him of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue and secure appellate review by 
the Board.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is so informed. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



